Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending and hereby allowed for the following reasons:
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are free of the prior art given the failure of the prior art to teach or reasonably suggest polynucleotides that are functionally equivalent to a sequence of a genome of an attenuated strain of cucumber green mottle mosaic virus wherein the sequence is a variant of SEQ ID NO:18 comprising an A at position corresponding to position 4969 of SEQ ID NO:18, or a T at the position corresponding to position 3334 of SEQ ID NO:18 or at least six nucleotides from the list of 8 in part c of claim 1.  The closest prior art, Tan et al and Slavokhotova et al both disclose attenuated cucumber green mottle mosaic virus sequences but neither teach or suggest the specified nucleotides as listed in the present claims.
Furthermor, although the claims are drawn to nucleic acid sequences, the nucleic acid sequences are disclosed as variants not occurring in nature, and there does not appear to be evidence that the nucleic acids meeting the limitations of the instant claims do or would occur in nature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663